              Case 2:18-cv-01846-JLR Document 40 Filed 11/23/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED SPECIALTY                              CASE NO. C18-1846JLR
            INSURANCE COMPANY,
11                                                        ORDER TO SHOW CAUSE
                                 Plaintiff,
12                 v.

13
            ONEBEACON INSURANCE
14          GROUP,

15                               Defendant.

16          There are two motions currently pending before the court: (1) Third Party
17   Defendant Bush Roed & Hitchings, Inc.’s (“BRH”) motion to dismiss and compel
18   arbitration (Mot. to Dismiss (Dkt. # 32)); and (2) BRH’s unopposed motion to amend
19   case deadlines (Mot. to Amend (Dkt. # 37)). The court held a telephonic status
20   conference in this matter on September 9, 2019 for purposes of setting a trial date in this
21   matter. (See 9/9/20 Min. Entry (Dkt. # 24).) During that conference, Defendant
22   OneBeacon Insurance Group informed the court that it was unprepared for trial and that it


     ORDER - 1
                Case 2:18-cv-01846-JLR Document 40 Filed 11/23/20 Page 2 of 3




 1   intended to seek leave to add BRH as a third party defendant in this matter—17 months

 2   after the deadline to join parties had expired. 1 (See 3/27/19 Sched. Order (Dkt. # 15).)

 3   OneBeacon assured the court that the addition of BRH would facilitate prompt resolution

 4   of this case. Accordingly, the court advised OneBeacon that it would grant leave to add

 5   BRH as a third party defendant, but it informed the parties that it would set this matter for

 6   trial in January 2021 and would not consider additional requests to amend the case

 7   schedule.

 8          OneBeacon’s assurances regarding the impact of BRH’s addition to this case

 9   proved hollow. Roughly six weeks after OneBeacon filed its third party complaint

10   against BRH, BRH moved to dismiss OneBeacon’s claims and compel arbitration. (See

11   generally Mot. to Dismiss.) Two weeks later, BRH filed an unopposed motion to amend

12   the case schedule and asked the court to set an entirely new case schedule for this case so

13   that BRH can adequately prepare this case for trial. (See Mot. to Amend at 1-4.)

14          The court remains unwilling to amend the case schedule for United Specialty’s

15   original claims against OneBeacon and OneBeacon’s counterclaim against United

16   Specialty. However, the court is sympathetic to the position that BRH finds itself in as a

17   result of OneBeacon’s lack of diligence in moving to add BRH as a third party defendant.

18
            1
19             The third party complaint names Homeland Insurance Company of New York as the
     third party plaintiff and alleges that OneBeacon Insurance Group was “erroneously named” as
20   the defendant. (See 3d. Pty. Compl. (Dkt. # 29) at 1.) If Plaintiff United Specialty Insurance
     Company (“United Specialty”) agrees that Homeland Insurance Company of New York is the
     proper defendant for this action, the court encourages the parties to stipulate to substitute
21
     Homeland Insurance Company of New York for OneBeacon Insurance Group as the defendant
     for the sake of clarity. For purposes of this order, the court refers to Homeland Insurance
22   Company of New York and OneBeacon Insurance Group collectively as “OneBeacon.”


     ORDER - 2
                   Case 2:18-cv-01846-JLR Document 40 Filed 11/23/20 Page 3 of 3




 1   Accordingly, the court ORDERS the parties to show cause whether the court should sever

 2   OneBeacon’s claims against BRH from this case under Federal Rule of Civil Procedure

 3   21 or order a separate trial on OneBeacon’s claims against BRH under Federal Rule of

 4   Civil Procedure 42. See Fed. R. Civ. P. 21 (“The court may . . . sever any claim against a

 5   party.”); Fed. R. Civ. P. 42(b) (“For convenience, to avoid prejudice, or to expedite and

 6   economize, the court may order a separate trial of one or more separate issues, claims,

 7   crossclaims, counterclaims, or third-party claims.”). The parties shall file their responses

 8   to this order to show cause by 10:00 a.m. on Monday, November 30, 2020. The

 9   responses shall not exceed five pages in length, and there shall be no replies unless the

10   court orders otherwise.

11             The court DEFERS ruling on BRH’s motion to amend the case schedule until it

12   receives the parties’ responses to this order to show cause. Accordingly, the court

13   DIRECTS the clerk to re-note BRH’s motion to amend (Dkt. # 37) for November 30,

14   2020. 2

15             Dated this 23rd day of November, 2020.

16

17                                                       A
                                                         JAMES L. ROBART
18
                                                         United States District Judge
19

20

21             2
               The court is aware that BRH’s motion to dismiss and compel arbitration is noted for
     December 4, 2020. (See Mot. to Dismiss at 1.) This order to show cause does not impact the
22   parties’ briefing obligations on that motion.


     ORDER - 3
